The judgment of the court-was pronounced by
King, J.
The appellants, who are slaves, were tried for the crime of murder, by a tribunal organized .under the act of 1846, ('Acts, p. 114,j) and found guilty. From the judgment pronounced upon that conviction, they have appealed.
The questions which arise are presented in bills of exception to the opinion of the inferior tribunal, receiving in evidence the confessions of guilt made by the accused, which -were objected .to on the trial, as not having been free and voluntary, but made under the exercise of improper influences on the -minds of the prisoners. It appears that the confession of Nelson was made to the overseer of the plantation, who was also the son of his owner. The witness stated that the accused was in ¡the -stocks when the confession was made, and that he “ told Nelson previously, that it would be better for him to tell what he had done.”
The well settled rule of law is, that only such confessions of the accused as have been voluntarily made, uninfluenced by either hope or fear, can be given in evidence against him, and they must be shown to have been thus made, before they can be received. The circumstances of this case do not authorize the conclusion that, threats or violence were used to extort confessions. The accused, Nelson, was in the stocks, it is true, but only for safekeeping. A* regards him, the only enquiry is, whether the inducement held oat to him to confess was such as should have excluded the confession from evidence. Saying to a prisoner that “ it would be better for him to confess,” or words to that effect, has been repeatedly held to be such an inducement offered to the prisoner as will exclude his confession ; and, although opposite opinions have been en*500tertained as to the question, whether a confession made to a person who has no authority over the prisoner, upon an inducement offered by that person, is Receivable, yet it seems to be settled that, if the inducement be offered by a master to a servant, or by any other person having authority over the prisoner, the confession will not be deemed voluntary, and will be rejected. 1 Greenleaf ,on Ev. § 219, 220, 221, 222. McNally on Ev. 42, 43. Phil, on Ev.
The confession .of Nelson comes strictly within the rules which should haye .excluded it from .evidence. It was made to his youpg master, who was also his overseer, to whose authority he habitually submitted, to whom he would naturally look for protection, and upon being advised “ that it would be better for him to tell what he had done.” The admonition coming from such a source was well calculated to inspire the slave with the hope of protection from the .consequences of his act if fully confessed, and his confession made under that impression should have been rejected. The conviction of the slave Nelson, based upon this evidence, must be set aside.
As regards the slave Edwin, his confessions were repeated and voluntary. JTo inducements were held out to him to conless, and he was under no other .constraint than that necessary for his safe custody. But it is objected that, his confessions are the only evidence against him ; that they are imperfect, stating .only in general that the accused “aided in killing two white men;” that they are unsupported by any other proof of the corpus delicti, and are not sufficient to found a conviction upon ; that neither the time, place, nor manner of death, not even the existence and disappearance of the persons charged to have been piurdered, are shown. We are referred to the record which is said to contain the entire .evidence adduced against the accused, to establish this alleged irregularity, and the impropriety of the conviction. .Our jurisdiction in criminal-cases is limited in express terms by the constitution, article 63, “to questions of law alone,” and we have uniformly refused to examine the facts, for the purpose of determining whether the evidence authorized a conviction. State v. Fant, 2 An. 837. State v. Bogan, Ib. 838. State v. Peterson, Ib. 921.
Questions in criminal matters can only be brought before us by bills of exception to the opinion of the judge admitting or rejecting testimony, or to his .charge to the jury, or by assignments of error. But it is urged, that, constituted as the tribunal is before which slaves are to be tried for criminal offences, in which the justices and freeholders have equal authority, there being no judge to preside .over the deliberations of the jury or to give them the law in charge, the question of the insufficiency of the proof to justify a conviction, can never be presented to the appellate tribunal, unless the latter be permitted to exam* fee the evidence; as such questions can only be presented in bills of exception to the charge of the inferior judge. The difficulty suggested is serious, but it results from the defective organization ,of the inferior tribunal, and can only bo remedied by legislative interference.
As regards the slave Edwin, the judgment must remain undisturbed.
It is, therefore, ordered that, as far as relates to the slave Nelson, the judg, ment appealed from be reversed, and the cause remanded for a new trial, with instructions to the inferior court to leceive no confessions of said slave Nelson which were not voluntarily made. As regards flip slave Edwin, the judgment is affirmed.